Citation Nr: 0508828	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-33 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Entitlement to an initial, compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from August 1945 to August 
1946, and from October 1950 to July 1952.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision that, inter alia, 
granted service connection and assigned an initial zero 
percent (noncompensable) evaluation for bilateral hearing 
loss, and granted service connection and assigned an initial 
50 percent evaluation for PTSD-each effective September 1, 
2000; and from a November 2002 decision that denied service 
connection for tinnitus.  The veteran filed a notice of 
disagreement (NOD) with each of the assigned ratings and with 
the denial of service connection for tinnitus in December 
2002.  The RO issued a statement of the case (SOC) in 
February 2003, and the veteran filed a substantive appeal in 
November 2003.  

Because the veteran has disagreed with the initial ratings 
assigned following the grant of service connection for his 
bilateral hearing loss and for PTSD, the Board has 
characterized those issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).    

The Board's decision on the claims for an initial, 
compensable disability rating for bilateral hearing loss and 
for service connection for tinnitus is set forth below.  The 
claim for an initial disability rating in excess of 50 
percent for PTSD is addressed in the remand following the 
order; that matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that, in the 
December 2002 NOD, the veteran appeared to raise the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  In November 2003, the veteran 
submitted additional evidence pertinent to that issue.  As 
the issue of entitlement to a TDIU has not been adjudicated 
by the RO, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action and for 
consideration of such additional evidence.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal for an initial, compensable 
disability rating for bilateral hearing loss and for service 
connection for tinnitus has been accomplished.

2.  Audiometric testing during audiological evaluation 
conducted in September 2002 reveals Level II hearing acuity 
in the right ear and Level I hearing acuity in the left ear.

3.  The competent evidence of record establishes that a 
relationship between the veteran's current tinnitus and 
service is unlikely, and there is no contrary medical 
opinion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met at any time since the 
September 1, 2000 effective date of the grant of service 
connection for that disability.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.385, 4.1, 4.2, 4.7, 
4.85 (Diagnostic Code 6100) and 4.86 (2004).  

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A , 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal for an initial, compensable 
disability rating for bilateral hearing loss and for service 
connection for tinnitus has been accomplished.

Through the February 2003 SOC, and the November 2001 letter, 
the veteran and his representative have been notified of the 
laws and regulations governing the claims, the evidence that 
has been considered in connection with this appeal, and the 
bases for the denial of the claims.  The RO also notified the 
veteran of the three criteria for establishing service 
connection, of the applicable rating criteria, and of the 
need for evidence of current medical treatment (to establish 
worsening of service-connected disability).  After each, the 
veteran and his representative were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claims, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board also finds that the RO's November 2001 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  In that letter, the RO requested that 
the veteran provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.  The RO's letter also 
invited the veteran to send in all evidence to support his 
claims.  

Pertinent to the VCAA's notice requirements, the Board also 
points out that, in the recent decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of:  (1) the evidence that 
is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that the lack of pre-adjudication notice in these matters has 
not, in any way, prejudiced the veteran.

As indicated above, the RO issued the February 2003 SOC 
explaining what was needed to substantiate the claims within 
three months of the November 2002 rating decision on appeal, 
and just over a year after the January 2002 rating decision 
on appeal; the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its letter 
of November 2001, before the initial adjudication; the 
veteran has not informed the RO of the existence of any 
evidence that had not already been obtained in response to 
that letter, or at any other point during the pendency of 
this appeal.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with the claims on appeal for an 
initial, compensable disability rating for bilateral hearing 
loss and for service connection for tinnitus.  As indicated 
below, the RO has obtained copies of the veteran's outpatient 
treatment records, and has arranged for the veteran to 
undergo VA examinations in connection with these claims.  The 
veteran also has been given opportunities to submit and/or 
identify evidence to support his claims.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that the VA may obtained.

The Board notes that, in November 2003, the veteran submitted 
additional evidence pertinent to his claim for a TDIU (not 
current on appeal), and possibly pertinent to the claim for 
an initial disability rating in excess of 50 percent for PTSD 
(being remanded).  Because such evidence is not relevant to 
either the claim for an initial, compensable disability 
rating for bilateral hearing loss or for service connection 
for tinnitus, a remand for initial RO consideration of this 
evidence in connection with these claims (and for issuance of 
a supplemental SOC (SSOC) reflecting such consideration, is 
not warranted.  See 38 C.F.R. § 19.37 (2004).  


Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claims on appeal for an 
initial, compensable disability rating for bilateral hearing 
loss and for service connection for tinnitus. 

II.  Compensable Disability Evaluation for Bilateral Hearing 
Loss 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service-connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" are required.  See 
Fenderson, 12 Vet. App. at 126.

In this case, service connection has been established for 
bilateral hearing loss, effective September 1, 2000.

A VA audiological evaluation in November 2001 reflected 
bilateral sensorineural hearing loss.  The veteran then 
received binaural in-the-ear hearing aids.

On audiometric testing in September 2002, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
50
55
50
LEFT
N/A
35
30
50
55

Speech audiometry then revealed speech recognition ability of 
90 percent in the right ear and of 94 percent in the left 
ear.

The September 2002 VA examination report summarized 
audiological test results as follows:  A bilateral mild to 
moderate sensorineural hearing loss from 500 through 8000 
hertz; hearing is poorer in the right ear at 1000 and 2000 
hertz.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations. Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2004).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Of note, VA revised the criteria for evaluation of hearing 
impairment, effective on June 10, 1999.  See  64 Fed. Reg. 
25202 (May 11, 1999).  The pertinent regulations were not 
intended to make any substantive changes, but to add certain 
provisions that were already the practice of VA.  See 64 Fed. 
Reg. 25202 (1999) (codified at 38 C.F.R. § 4.85).  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not changed.

However, the revised criteria added a special provision for 
evaluating exceptional patterns of hearing impairment, deemed 
to exist:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher 
Roman numeral. Each ear will be evaluated separately.

38 C.F.R. § 4.86 (2004).

In this case, the record does not reveal puretone thresholds 
meeting the definition of exceptional hearing impairment 
under 38 C.F.R. § 4.86.  Hence, the veteran would not benefit 
from application of this provision.  

Applying the standard method for evaluating hearing loss to 
the results of the September 2002 audiometric evaluation, the 
veteran has Level II hearing acuity in the right ear, and 
Level I hearing acuity in the left ear, based on application 
of the reported findings to Tables VI and VII.  These 
findings warrant a zero percent (noncompensable) evaluation 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  However, even 
when Table VIa (in lieu of Table VI) and the special 
provisions of 38 C.F.R. § 4.86 are considered for each ear, 
the results still warrant the assignment of a noncompensable 
evaluation.  See 38 C.F.R. § 4.86, Table VIa (2004).

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that the 
initial zero percent (noncompensable) rating assigned 
following the grant of service connection for bilateral 
hearing loss was proper, and that the criteria for a 
compensable evaluation have not been met at any time since 
the September 2000 effective date of the grant of service 
connection for that condition.  Hence, there is no basis for 
a staged rating, pursuant to Fenderson, and the veteran's 
claim for a compensable evaluation must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

III.  Service Connection for Tinnitus

Service medical records show no complaints of ringing in the 
ear, or findings or diagnoses or tinnitus.

Service personnel records show that the veteran served aboard 
the U.S.S. New Jersey (BB-62) during operations in support of 
the Korean War.  The veteran was awarded medals and 
decorations, to include the Combat Action Ribbon.

During a VA audiological evaluation in September 2002, the 
veteran reported significant noise exposure-in the form of 
artillery guns, and a jackhammer-in service, and that ear 
protection was not available.  Reportedly, following one 
specific incident with gunfire, the veteran lost his hearing 
for one full week.  The veteran also reported having a 
unilateral, periodic tinnitus in the right ear that began in 
the early 1960's, and was unrelated to a specific event.  He 
indicated that the tinnitus occurred two or three times per 
week, and lasted for two or three minutes.  The VA 
audiologist opined that it was less likely that the veteran's 
current tinnitus was related to his military noise exposure 
because it began at least ten years later.
 
During a VA ear disease examination in October 2002, the 
veteran described several incidents of noise exposure in 
service, to include one incident when he loss complete 
hearing in both ears.  Reportedly, his left ear hearing 
returned, though not to baseline, and his right ear hearing 
remained poor.  The veteran also reported that, approximately 
ten years after the incident, he developed tinnitus in both 
ears, which had persisted and was worse when exposed to loud 
noises.  Examination of the veteran's ears revealed no active 
ear disease.  The VA physician opined that the veteran's 
tinnitus appeared to have started at a time remote from the 
noise exposure in service, and was less likely related to his 
military experience.
  
The veteran contends that the loud naval gun blasts in 
service were directly related to the ringing in his ears.  He 
indicates that nothing ever heard in civilian life even came 
close to the noise of naval ships firing during combat, and 
without ear protection.

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  A grant of 
service connection requires findings as to the existence of a 
current disability and a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993).  

Considering the evidence of record in light of the above-
cited criteria, the Board finds that the current record 
presents no basis for a grant of service connection for 
tinnitus.

As noted above, service medical records reflect no findings 
or diagnosis of tinnitus, or of complaints of ringing in the 
ears during service.  The Board notes that, as a combat 
veteran, the veteran's report of significant noise exposure 
and of experiencing hearing loss in service has been accepted 
as correct, consistent with the circumstances and conditions 
of such service.  See 38 U.S.C.A. § 1154(b).  Specific to the 
claim for service connection for tinnitus, however, the 
matter currently on appeal, neither the veteran's own 
assertions or the competent evidence support the existence of 
a relationship between that disability and service.  By the 
veteran's own report, following the veteran's discharge from 
service in 1952, the first evidence of any tinnitus was not 
until a decade later, in the early 1960's.  Moreover, while 
the veteran continues to experience intermittent tinnitus 
(which constitutes a disability diagnosed post-service), the 
Board notes that the only competent medical opinions of 
record on the question of nexus weigh against the veteran's 
claim for service connection.

Here, both the September 2002 VA audiologist and the October 
2002 VA physician essentially found that a relationship 
between the veteran's current tinnitus and his exposure to 
noise in service was less likely than not, given the passage 
of nearly a decade between the noise exposure and the 
development of tinnitus.  Significantly, neither the veteran 
nor his representative presented or alluded to the existence 
of any contrary medical opinion (i.e., one that would support 
the veteran's assertions as to a nexus between any claimed 
disability and service), despite specifically being asked or 
invited to present or identify such evidence via the RO's 
November 2001 letter.

Moreover, while the veteran is competent to assert the 
existence of certain symptoms-and to assert when those 
symptoms began-as a layperson without the appropriate 
training and expertise, the veteran simply is not competent 
to provide a probative opinion on a medical matter, such as 
whether his current disability is, in fact, medically related 
to service.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

Under these circumstances, the Board must conclude that the 
claim for service connection for tinnitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

An initial, compensable disability evaluation for bilateral 
hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
specific additional development of the claim for an initial 
rating in excess of 50 percent for PTSD is warranted.  

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The record reflects that the 
veteran currently attends weekly PTSD group counseling 
sessions at VA facilities in Buffalo, New York.  While the 
claims file contains progress notes of individual treatment, 
aside from a March 2003 assessment by the VA social worker 
who facilitates the group sessions, neither reports of the 
weekly group counseling sessions nor any summary assessment 
of such sessions are of record.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding records from the above-referenced facilities, 
following the procedures set forth in 38 C.F.R. § 3.159(c) 
(2004), as regards obtaining records from Federal facilities.
 
The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  For the sake of 
efficiency, adjudication of the claim for a higher initial 
evaluation for PTSD should include consideration of the 
additional evidence the veteran submitted in November 2003.  
The RO should also specifically consider whether "staged 
rating" (assignment of different ratings for distinct 
periods of time based on the facts found), pursuant to 
Fenderson, is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from VA 
facilities in Buffalo, New York, all 
outstanding records of weekly PTSD group 
counseling sessions and/or a summary 
assessment of such sessions, from 
September 2000 to the present, following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (2004).  All records and/or 
responses should be associated with the 
claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to include that submitted in November 
2003) and legal authority.  The RO must 
document its consideration of whether 
"staged rating" pursuant to Fenderson 
(cited to above) is warranted. 

6.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


